Hunter, J.
(dissenting)—This is not an action between the school district and the parents, as indicated in the majority opinion. In August, 1955, Alta Lee Wold was adjudicated to be a ward of the juvenile court, consequently the parents no longer have control over this minor child; therefore this review is strictly a controversy between the school district and the juvenile court.
The trial court found that the minor child was receiving education in the home equivalent to the standards maintained in the public schools; that the welfare of the child *186would best be served by continuing her education in the home, in the manner which the parents are now providing. The findings and judgment provided in part:
“Presently, a full school curriculum has been established in the Wold residence. The curriculum (save only for those subjects which are inconsistent with the Wolds’ religious beliefs) is patterned after that followed for the particular grade level in their school district. Regular class periods on various subjects are held at regularly scheduled hours each day, five days a week, for a full school year, the same as maintained in the school district in which the children reside. Full and complete attendance records are kept. The books and materials used compare favorably with those employed in the public school district. The teaching method used by Mrs. Wold compares favorably with those employed by fully accredited teachers in the school district. In many respects the results obtained by this method of education, insofar as Alta Lee Wold is concerned, is equal to that of a superior child of her grade level in the public schools of her school district. The method of education in the Wold residence is equal, if not superior, to the standards maintained in many of the public school districts of the State of Washington.

CC

“The Wold home, save for the educational factor, is completely normal in every respect, The Wold children live a completely normal life and are well cared for and given every advantage possible by their parents. The entire family sincerely believes in the teachings of their church and does its utmost to live up to their religious beliefs.”
The court concluded in part:
“In accordance with the above, it is the conclusion of this court that at the present time at the present grade level Alta Lee Wold is being furnished with a method of education in conformity with the laws of this state and that the welfare of said child will best be served by not revoking the order of August 8, 1955.” (Italics mine.)
Judgment was entered as follows:
“. . . that Alta Lee Wold is now and will remain a ward of the court in temporary custody of her parents, Maude Wold and William Wold, subject to the probationary supervision of an officer of the juvenile court and subject to the further order of the court upon the condition that said *187parents shall continue to provide the said child a method for the education of said child which conforms to the laws of the State of Washington.” (Italics mine.)
The school district has appealed contending the juvenile court erroneously determined that the instruction of the Wold child in the home is equivalent to a private school.
This contention is a confusion of the issue resulting from the finding of the juvenile court which was, in effect, that the education of the minor in the home was equivalent to the education she would receive in a private school. This finding was not necessary for the determination of the real issue before the court, that issue being what was best for the welfare of this particular child. The juvenile court did find it was for the welfare of this particular child that she continue to receive her education in the home, and that she remain under the continued probationary supervision of the juvenile court.
The school district takes the position that the education furnished the Wold child in the home is not equivalent to a private school; that the compulsory school attendance law, RCW 28.27.010, has been violated and the juvenile court has exceeded its jurisdiction in failing to comply with this statute. This completely misses the ultimate issue as to what is best for the welfare of the child under all of the circumstances of this case. This minor, having been determined a dependent and delinquent child, is clearly within the jurisdiction of the juvenile court which may enter any order for the promotion of the welfare of such a child.
RCW 13.04.090 of the juvenile act provides:
“ . . . After acquiring jurisdiction over any child, the court shall have power to make an order with respect to the custody, care or control of such child, or any order, which in the judgment of the court, would promote the child’s health and welfare. . . . ” (Italics mine.)
On many occasions this court has interpreted this act to give the juvenile court the broadest of discretion in planning for the welfare of minors within its jurisdiction. If the relator prevails, the juvenile courts of this state will hereafter be imposed with a new limitation upon the exercise of their *188discretion in planning for a child’s welfare by the requirement of compliance in every instance with the compulsory school attendance law. Such a limitation would be highly detrimental to the efficient functioning of the juvenile court and is, in my opinion, beyond the contemplation of the juvenile court act.
The fallacy of relator’s position can be illustrated by considering some of the routine problems which confront a juvenile court: The delinquent or dependent child within the compulsory school attendance age who, by his prolonged absence from school, is too far behind his age group to permit a school adjustment; or such child who is mentally incapable of adjusting in a public school; or such child who is a criminal offender; or such child who is incorrigible and refuses to submit to school discipline; or, as in this case, such child who, because of certain religious principles, refuses to obey instructions and is a misfit in any school.
The compulsory school attendance law does not contemplate that every child of compulsory school attendance age must come under the operation of the statute. The legislature wisely made provision that exceptions be provided where its operation would be impractical. RCW 28.27.010 provides in part:
“The superintendent of the schools of the district in which the child resides, or the county superintendent if there is no district superintendent, may excuse a child from such attendance if the child is physically or mentally unable to attend school, or has already attained a reasonable proficiency in the branches required by law to be taught in the first eight grades of the public schools or for any other sufficient reason. ...” (Italics mine.)
It would be unreasonable to conclude that the legislature granted to the school authorities the power to excuse the operation of the statute, but withheld the same power from the juvenile court when it has authorized the juvenile court to make any order to promote the welfare of minors within its jurisdiction. Moreover, by permitting the relator to prevail, the juvenile court will hereafter be required to obtain permission from the proper school authorities to remove its *189wards from the operation of the compulsory school attendance statute. Such a result presumes that the legislature intended to give the school authorities the power to control a function of the superior court. It is inconceivable that this was the legislative intent.
The above discussion further illustrates that assuming arguendo the juvenile court in the instant case made an incorrect determination of what is and what is not a private school, the compulsory school attendance statute is nevertheless inoperative as to this minor by reason of the juvenile court having determined it is for the best welfare of this particular child to continue receiving her education from her parents in the home. In my opinion, the juvenile court clearly had the jurisdiction under RCW 13.04.090 to make this determination and did not abuse its discretion in so doing.
In the instant case, any fear that the relator school district may have that the finding of the juvenile court defines a private school should be allayed, since the finding relates only to this particular child in the court’s consideration of her welfare. This is not a case in which the requirements for a private school are being tested, but is clearly a case to determine whether or not a juvenile court judge may plan for the welfare of his wards without being limited by the compulsory school attendance law of this state.
The judgment of the trial court should be affirmed.
Rosellini, J., concurs with Hunter, J.